

        Exhibit 10.26
TRICO BANCSHARES
2019 EQUITY INCENTIVE PLAN



1.
PURPOSES.

(a) Eligible Award Recipients. The persons eligible to receive Awards are the
Employees, Directors and Consultants of the Company and its Affiliates.
(b) Available Awards. The purpose of the Plan is to provide a means by which
eligible recipients of Awards may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of the following
Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock Options,
(iii) Performance Awards, (iv) Restricted Stock, (v) Restricted Stock Unit
Awards, and (vi) Stock Appreciation Rights.
(c) General Purpose. The Company, by means of the Plan, seeks to retain the
services of the group of persons eligible to receive Awards, to secure and
retain the services of new members of this group and to provide incentives for
such persons to exert maximum efforts for the success of the Company and its
Affiliates.
(d) Establishment. This Plan was adopted by the Board on April 16, 2019 and
shall become effective on the date that it is approved by the Company’s
shareholders (the “Effective Date”), unless sooner terminated by the Board.
 

2.
DEFINITIONS.

(a) “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
(b) “Award” means any right granted under the Plan, including an Option, a
Performance Award, Restricted Stock, a Restricted Stock Unit Award, and a Stock
Appreciation Right.
(c) “Award Agreement” means a written agreement between the Company and a holder
of an Award evidencing the terms and conditions of an individual Award grant.
Each Award Agreement shall be subject to the terms and conditions of the Plan.
(d) “Board” means the Board of Directors of the Company.
(e) “Capitalization Adjustment” has the meaning set forth in Section 11(a).
(f) “Change in Control” means the occurrence of any of the following events with
respect to the Company:
(i) Merger: A merger into or consolidation with another corporation, or merger
of another corporation into the Company or any Subsidiary, and as a result of
which less than 50% of the combined voting power of the resulting corporation
immediately after the merger or consolidation is held in the same proportion by
persons who were shareholders of the Company or any Subsidiary immediately
before the merger or consolidation;
(ii) Acquisition of Significant Share Ownership: One person, or more than one
person acting as a group, acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock possessing fifty percent (50%) or more of the total
voting power of the stock of the Company or any Subsidiary (this constitutes
acquisition of “Effective Control”). No Change in Control shall occur if
additional voting shares are acquired by a person or persons who possessed
Effective Control prior to acquiring additional shares. This subsection (ii)
shall not apply to beneficial ownership of voting shares held in a fiduciary
capacity by an entity of which the Company or any Subsidiary directly or
indirectly beneficially owns 50% or more of the outstanding voting securities,
or voting shares held by an employee benefit plan maintained for the benefit of
the Company’s or any Subsidiary’s employees.
(iii) Change in Board Composition: A majority of the members of the Board of
Directors of the Company or any Subsidiary is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board of Directors of the Company or any Subsidiary before
the date of the appointment or election, in each case other than in connection
with a threatened proxy contest or a similar action. This subparagraph shall
only apply with respect to the Company if no other corporation is a majority
shareholder of the Company.
1



--------------------------------------------------------------------------------



(iv) Disposition of Securities: A sale or other disposition of at least ninety
percent (90%) of the outstanding securities of the Company;
Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Awards subject to such
agreement (it being understood, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply). Notwithstanding the foregoing,
(i) a Change in Control shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the holders of Common Stock immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity which owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions and (ii) to the extent required to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, a Change in Control shall
be deemed to have occurred under the Plan with respect to any Award that
constitutes deferred compensation under Section 409A of the Code only if a
change in the ownership or effective control of the Company or a change in
ownership of a substantial portion of the assets of the Company shall also be
deemed to have occurred under Section 409A of the Code. For purposes of this
definition of Change in Control, the term “person” shall not include (i) the
Company or any Subsidiary thereof, (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any Subsidiary
thereof, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of shares of the Company.
(g) “Common Stock” means the common stock of the Company.
(h) “Code” means the Internal Revenue Code of 1986, as amended.
(i) “Committee” means a committee of two or more members of the Board appointed
by the Board in accordance with Section 3(b).
(j) “Company” means TriCo Bancshares, a California corporation.
(k) “Consultant” means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) serving as a member of the Board of
Directors of an Affiliate and who is compensated for such services. However, the
term “Consultant” shall not include Directors who are not compensated by the
Company for their services as Directors, and the payment of a director’s fee by
the Company for services as a Director shall not cause a Director to be
considered a “Consultant” for purposes of the Plan.
 
(l) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director shall not
constitute an interruption of Continuous Service. Notwithstanding the foregoing
or anything in the Plan to the contrary, unless (i) otherwise provided in an
Award Agreement or (ii) following the date of grant of an Award, determined
otherwise by the Board with respect to any Participant who is then an officer of
the Company within the meaning of Section 16 of the Exchange Act or by the chief
executive officer of the Company with respect to any other Participant, in the
event that a Participant terminates his or her service with the Company or an
Affiliate as an Employee, the Participant shall cease vesting in any of his or
her Awards as of such date of termination, regardless of whether the Participant
continues his or her service in the capacity of a Director or Consultant without
interruption or termination. The Committee or the chief executive officer of the
Company, in that party’s sole discretion, may determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by that party, including sick leave, military leave or any other
personal leave. Notwithstanding the foregoing, a leave of absence shall be
treated as Continuous Service for purposes of vesting in an Award only to such
extent as may be provided in the Company’s leave of absence policy or in the
written terms of the Participant’s leave of absence.
(m) “Director” means a member of the Board of Directors of the Company.
(n) “Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code.
(o) “Effective Date” has the meaning set forth in Section 1(d).
2



--------------------------------------------------------------------------------



 
(p) “Employee” means any person employed by the Company or an Affiliate. Service
as a Director or payment of a director’s fee by the Company or an Affiliate
shall not be sufficient to constitute “employment” by the Company or an
Affiliate.
(q) “Entity” means a corporation, partnership or other entity.
(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(s) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (A) the Company or any Subsidiary of the
Company, (B) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (C) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(D) an Entity Owned, directly or indirectly, by the shareholders of the Company
in substantially the same proportions as their Ownership of stock of the
Company.
(t) “Exercise Price” means, (i) with respect to any Option, the per share price
at which a holder of such Option may purchase shares issuable upon exercise of
such Award, and (ii) with respect to a Stock Appreciation Right, the base price
per share of such Stock Appreciation Right.
(u) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
(i) If the Common Stock is listed on any established stock exchange or traded on
the Nasdaq Global Select Market, the Nasdaq Global Market or the Nasdaq Capital
Market, the Fair Market Value of a share of Common Stock shall be the closing
sales price for such stock (or in the absence of reported sales on such date,
the closing sales price on the immediately preceding date on which sales were
reported) as quoted on such exchange or market (or the exchange or market with
the greatest volume of trading in the Common Stock) on the last market trading
day prior to the day of determination, as reported in The Wall Street Journal or
such other source as the Committee deems reliable.
(ii) if the Common Stock is publicly traded but not listed or traded on any of
the markets or exchanges described in subsection (i), the Fair Market Value of a
share of Common Stock shall be the average of the closing bid and asked prices
on such date as reported in The Wall Street Journal or such other source as the
Committee deems reliable.
(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined by the Committee based upon an independent
appraisal in compliance with Section 409A of the Code or, in the case of an
Incentive Stock Option, in compliance with Section 422 of the Code.
(v) “Incentive Compensation” means annual cash bonus and any Award.
(w) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.
(x) “Non-Employee Director” means a Director who either (i) is not a current
Employee or Officer of the Company or its parent or a subsidiary, does not
receive compensation (directly or indirectly) from the Company or its parent or
a subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
(y) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
(z) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
 
(aa) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.
(bb) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.
3



--------------------------------------------------------------------------------



(cc) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.
(dd) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.
(ee) “Parent” means any parent corporation of the Company, whether now or
hereafter existing, as such term is defined in Section 424(e) of the Code.
(ff) “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Award.
(gg) “Performance Award” means a right to receive shares of Common Stock which
is granted pursuant to the terms and conditions of Section 7(a).
(hh) “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more performance goals will be measured for the purpose of
determining a Participant’s right to and the payment of a Performance Award.
(ii) “Plan” means this TriCo Bancshares 2019 Equity Incentive Plan.
(jj) “Restricted Stock” means a grant or sale of shares of Common Stock to a
Participant subject to a Risk of Forfeiture.
(kk) “Restricted Stock Award” means a right to receive shares of Common Stock
which is granted pursuant to the terms and conditions of Section 7(b).
(ll) “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 7(c).
(mm) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant.
(nn) “Risk of Forfeiture” means a limitation on the right of the Participant to
retain Restricted Stock, including a right in the Company to reacquire shares of
Restricted Stock at less than their then Fair Market Value, because of the
occurrence or non-occurrence of specified events or conditions.
(oo) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
(pp) “Section 16 Officer” means any officer of the Company whom the Board has
determined is subject to the reporting requirements of Section 16 of the
Exchange Act, whether or not such individual is a Section 16 Officer at the time
the determination to recoup compensation is made.
(qq) “Securities Act” means the Securities Act of 1933, as amended.
(rr) “Stock Appreciation Right” means a right to receive the appreciation on
Common Stock that is granted pursuant to the terms and conditions of
Section 7(d).
 
(ss) “Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.
(tt) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership in which the Company has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than fifty percent (50%).
(uu) “Ten Percent Shareholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of
4



--------------------------------------------------------------------------------



the Company or of any of its Affiliates. Whether a person is a Ten Percent
Shareholder shall be determined with respect to an Option based on the facts
existing immediately prior to the grant date of the Option.
 

3.
ADMINISTRATION.

(a) Administration by Committee or Board. The Plan shall be administered by a
Committee. The Board, in its sole discretion, may exercise any authority of the
Committee under the Plan at any time, and in such instances references herein to
the Committee shall refer to the Board. The Board may abolish the Committee at
any time and revest in the Board the administration of the Plan. The Plan shall
be administered, to the extent applicable, in accordance with Rule 16b-3.
(b) The Committee. The Committee shall be comprised of two (2) or more Directors
who are not Employees. It is intended that each Committee member shall satisfy
the requirements for (i) an “independent director” for purposes of the Company’s
Corporate Governance Guidelines and the Compensation and Management Succession
Committee Charter (or any successor or replacement charter), (ii) an
“independent director” under rules adopted by the NASDAQ Stock Market, and (iii)
a “Non-Employee Director” for purposes of Rule 16b-3 under the Exchange Act. If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise, subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. No
member of the Committee shall be liable for any action or determination made in
good faith by the Committee with respect to the Plan or any Award thereunder.
(c) Authority. Pursuant to the terms of the Plan, the Committee (subject to any
restrictions on the authority delegated to it by the Board), shall have the
power and authority, without limitation:
(i) to select those Consultants, Employees and Directors who shall be
Participants;
(ii) to determine whether and to what extent Options, Stock Appreciation Rights,
Performance Awards, Restricted Stock Awards, Restricted Stock Unit Awards or a
combination of any of the foregoing, are to be granted hereunder to
Participants;
(iii) to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;
(iv) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of each Award granted hereunder (including, but not limited to, (1)
the restrictions applicable to Performance Awards, Restricted Stock or
Restricted Stock Units Awards and the conditions under which restrictions
applicable to such Performance Awards, Restricted Stock or Restricted Stock Unit
Awards shall lapse, (2) the performance goals and periods applicable to Awards,
(3) the Exercise Price of each Option and each Stock Appreciation Rights or the
purchase price of any other Award, (4) the vesting schedule and terms applicable
to each Award, (5) the number of shares of Common Stock or amount of cash or
other property subject to each Award and (6) subject to the requirements of
Section 409A of the Code (to the extent applicable) and to Capitalization
Adjustments, any amendments to the terms and conditions of outstanding Awards,
including, but not limited to, extending the exercise period of such Awards and,
subject to Section 4(d), accelerating the vesting and/or payment schedules of
such Awards);
(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern all written instruments evidencing Awards;
(vi) to determine the Fair Market Value in accordance with the terms of the
Plan;
(vii) to determine the duration and purpose of leaves of absence which may be
granted to a Participant without constituting termination of the Participant’s
service or employment for purposes of Awards granted under the Plan;
(viii) to adopt, alter and repeal such administrative rules, regulations,
guidelines and practices governing the Plan as it shall from time to time deem
advisable;
(ix) to construe and interpret the terms and provisions of, and supply or
correct omissions in, the Plan and any Award issued under the Plan (and any
Award Agreement relating thereto), and to otherwise supervise the administration
of the Plan and to exercise all powers and authorities either specifically
granted under the Plan or necessary and advisable in the administration of the
Plan; and
5



--------------------------------------------------------------------------------



(x) to prescribe, amend and rescind rules and regulations relating to sub-plans
established for the purpose of satisfying applicable non-United States laws or
for qualifying for favorable tax treatment under applicable non-United States
laws, which rules and regulations may be set forth in an appendix or appendixes
to the Plan.
(d) Repricing. Subject to Section 11, neither the Board nor the Committee shall
have the authority to reprice or cancel and regrant any Award at a lower
exercise, base or purchase price or cancel any Award with an exercise, base or
purchase price in exchange for cash, property or other Awards without first
obtaining the approval of the Company’s shareholders.
(e) Decisions Conclusive. All decisions made by the Committee or the Board
pursuant to the provisions of the Plan shall be final, conclusive and binding on
all persons, including the Company and the Participants.
(f) Expenses. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.
(g) Governance. Except as otherwise provided in the Articles of Incorporation or
Bylaws of the Company, any action of the Committee with respect to the
administration of the Plan shall be taken by a majority vote at a meeting at
which a quorum is duly constituted or unanimous written consent of the
Committee’s members.
  

4.
SHARES SUBJECT TO THE PLAN.

(a) Share Reserve. Subject to the provisions of Section 11(a) relating to
Capitalization Adjustments, the number of shares of Common Stock that may be
issued pursuant to Awards shall not exceed in the aggregate 1,500,000 shares of
Common Stock. Subject to the provisions of Section 11(a) relating to
Capitalization Adjustments, the aggregate maximum number of shares of Common
Stock that may be issued pursuant to the exercise of Incentive Stock Options
shall be 1,500,000 shares of Common Stock. Subject to Section 4(b), the number
of shares available for issuance under the Plan shall be reduced by: (i) one
(1) share for each share of Common Stock issued pursuant to an Option granted
under Section 6; (ii) the total number of Stock Appreciation Rights issued
pursuant to Section 7(d) that are exercised, including any shares of Common
Stock underlying such Awards that are not actually issued to the Participant as
the result of a net settlement; (iii) two (2) shares for each share of Common
Stock issued pursuant to a Performance Award under Section 7(a), a Restricted
Stock award under Section 7(b), or a Restricted Stock Unit Award under
Section 7(c); and (iv) any shares of Common Stock used to pay any exercise price
or tax withholding obligation with respect to any Award. Any Award settled in
cash shall not be counted as shares of Common Stock for any purpose under this
Plan.
(b) Reversion of Shares to the Share Reserve. If any Award under the Plan
expires, or is terminated, surrendered or forfeited, in whole or in part, the
unissued Common Stock covered by such Award shall again be available for the
grant of Awards under the Plan. If shares of Common Stock issued pursuant to the
Plan are repurchased by, or are surrendered or forfeited to the Company at no
more than cost, such shares of Common Stock shall again be available for the
grant of Awards under the Plan. Any shares of Common Stock repurchased by the
Company with cash proceeds from the exercise of Options shall not be added back
to the pool of shares available for grant under the Plan set forth in Section
4(a) above. To the extent there is issued a share of Common Stock pursuant to an
Award that counted as two (2) shares against the number of shares available for
issuance under the Plan pursuant to Section 4(a) and such share of Common Stock
again becomes available for issuance under the Plan pursuant to this
Section 4(b), then the number of shares of Common Stock available for issuance
under the Plan shall increase by two (2) shares.
(c) Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.
(d) Minimum Vesting Period. Notwithstanding anything to the contrary in the Plan
except for Section 11(c) of the Plan, any Awards granted under the Plan (other
than such Awards representing a maximum of five percent (5%) of the shares
reserved for issuance under the Plan pursuant to Section 4(a) hereof) shall be
granted subject to a minimum vesting period of at least twelve (12) months.
(e) Substitute Awards in Corporate Transactions. Awards may be issued in
connection with a merger or acquisition. An Award granted in assumption of, or
in substitution for, outstanding awards previously granted by a corporation or
other entity acquired by the Company or any of its Subsidiaries or with which
the Company or any of its Subsidiaries combines by merger or otherwise shall not
reduce the number of shares of Common Stock available for issuance pursuant to
Awards under the Plan. The terms and conditions of any such Awards may vary from
the terms and conditions set forth in the Plan to the extent the Committee at
the time of grant may deem appropriate, subject to applicable laws. Without
limiting the foregoing, the Committee may grant Awards under the Plan to an
employee or director of another corporation who becomes eligible, in accordance
with the terms of this Plan, to receive Awards hereunder by reason of any such
corporate transaction in substitution for awards previously granted by such
corporation
6



--------------------------------------------------------------------------------



or entity to such person. The terms and conditions of the substitute Awards may
vary from the terms and conditions that would otherwise be required by the Plan
solely to the extent the Committee deems necessary for such purpose. or the
number of shares of Common Stock that may be issued pursuant to the exercise of
Incentive Stock Options under the Plan. Shares of Common Stock underlying a
forfeited substitute Award shall not again be available for Awards under the
Plan.



5.
ELIGIBILITY.

(a) Eligibility for Specific Awards. Incentive Stock Options may be granted only
to Employees. Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants. Notwithstanding the foregoing or any
provision in the Plan to the contrary, Employees, Directors and Consultants of a
Parent shall not be eligible to receive any Awards under the Plan.
(b) Ten Percent Shareholders. A Ten Percent Shareholder shall not be granted an
Incentive Stock Option unless the Exercise Price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value of the Common Stock on the
date of grant and the Option is not exercisable after the expiration of five
(5) years from the date of grant.
(c) Consultants. A Consultant shall not be eligible for the grant of an Award
if, at the time of grant, a Form S-8 Registration Statement under the Securities
Act is not available to register either the offer or the sale of the Company’s
securities to such Consultant because of the nature of the services that the
Consultant is providing to the Company, because the Consultant is not a natural
person, or because of any other rule governing the use of such form.
 

6.OPTION PROVISIONS.

Each Option shall be in such form and shall contain such terms and conditions as
the Committee shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates shall be
issued for shares of Common Stock purchased on exercise of each type of Option.
The provisions of separate Options need not be identical, but each Option shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:
(a) Term. Subject to the provisions of Section 5(b) regarding Ten Percent
Shareholders, no Incentive Stock Option shall be exercisable after the
expiration of ten (10) years from the date on which it was granted.
(b) Exercise Price of an Incentive Stock Option. Subject to the provisions of
Section 5(b) regarding Ten Percent Shareholders, the Exercise Price of each
Incentive Stock Option shall be not less than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, an Incentive Stock Option may
be granted with an Exercise Price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.
(c) Exercise Price of a Nonstatutory Stock Option. The Exercise Price of each
Nonstatutory Stock Option shall be not less than one hundred percent (100%) of
the Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, a Nonstatutory Stock Option
may be granted with an Exercise Price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 409A of the
Code.
(d) Consideration. The purchase price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations and as determined by the Committee in its sole discretion, by any
combination of the methods of payment set forth below. The Committee shall have
the authority to grant Options that do not permit all of the following methods
of payment (or otherwise restrict the ability to use certain methods) and to
grant Options that require the consent of the Company to utilize a particular
method of payment. The methods of payment permitted by this Section 6(d) are:
(i) by cash, check, bank draft or money order payable to the Company;
(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate Exercise Price to the
Company from the sales proceeds;
(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;
7



--------------------------------------------------------------------------------



 
(iv) by a “net exercise” arrangement pursuant to which the Company will reduce
the number of shares of Common Stock issued upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the sum of the
aggregate Exercise Price and required tax withholdings; provided, however, that
the Company shall accept a cash or other payment from the Participant to the
extent of any remaining balance of the aggregate Exercise Price not satisfied by
such reduction in the number of whole shares to be issued; or
(v) in any other form of legal consideration that may be acceptable to the
Committee.
Unless otherwise specifically provided in the Option or determined by the
Committee, the purchase price of Common Stock acquired pursuant to an Option
that is paid by delivery to the Company of other Common Stock acquired, directly
or indirectly from the Company, shall be paid only by shares of the Common Stock
of the Company that have been held for more than six (6) months (or such longer
or shorter period of time required to avoid a charge to earnings for financial
accounting purposes). At any time that the Company is incorporated in Delaware,
payment of the Common Stock’s “par value,” as defined in the Delaware General
Corporation Law, shall not be made by deferred payment.
(e) Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.
(f) Transferability of a Nonstatutory Stock Option. A Nonstatutory Stock Option
shall not be transferable to the extent provided in the Option Agreement except
by will or by the laws of descent and distribution and shall be exercisable
during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.
(g) Vesting Generally. The total number of shares of Common Stock subject to an
Option may, but need not, vest and therefore become exercisable in periodic
installments that may, but need not, be equal. The Option may be subject to such
other terms and conditions on the time or times when it may be exercised (which
may be based on performance or other criteria) as the Committee may deem
appropriate. The vesting provisions of individual Options may vary. The
provisions of this Section 6(g) are subject to any Option provisions governing
the minimum number of shares of Common Stock as to which an Option may be
exercised.
(h) Termination of Continuous Service. In the event that an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination) but only within such period of time as set forth in the Award
Agreement.
(i) Forfeiture of Options. Unless the Committee determines otherwise, any
Nonstatutory Stock Option that has not become exercisable when a Director,
Consultant or Employee ceases to provide Continuous Service shall be forfeited.



7.
PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

(a) Performance Awards. Each Performance Award agreement shall be in such form
and shall contain such terms and conditions as the Committee shall deem
appropriate. The terms and conditions of Performance Award agreements may change
from time to time, and the terms and conditions of separate Performance Award
agreements need not be identical, but each Performance Award agreement shall
include (through incorporation of provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:
(i) Consideration. A Performance Award may be awarded in consideration for past
services actually rendered to the Company or an Affiliate for its benefit.
(ii) Vesting. Shares of Common Stock awarded under the Performance Award
agreement may, but need not, be subject to a share repurchase option in favor of
the Company in accordance with a vesting schedule to be determined by the
Committee.
(iii) Performance Grants. A Performance Award may be granted or may vest based
upon service conditions, upon the attainment during a Performance Period of
certain performance goals, or both.
8



--------------------------------------------------------------------------------



(iv) Termination of Participant’s Continuous Service. Unless the Committee
determines otherwise, in the event that a Participant’s Continuous Service
terminates, the Performance Award shall be forfeited and, to the extent
applicable, the Company may reacquire any or all of the shares of Common Stock
held by the Participant that have not vested as of the date of termination under
the terms of the Performance Award agreement.
(v) Transferability. Unless the Committee determines otherwise, rights to
acquire shares of Common Stock under the Performance Award agreement shall be
transferable by the Participant only upon such terms and conditions as are set
forth in the Performance Award agreement, as the Committee shall determine in
its discretion, so long as Common Stock awarded under the Performance Award
agreement remains subject to the terms of the Performance Award agreement.
(b) Restricted Stock Awards. Each Restricted Stock Award agreement shall be in
such form and shall contain such terms and conditions as the Committee shall
deem appropriate. The terms and conditions of the Restricted Stock Award
agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Award agreements need not be identical, but each
Restricted Stock Award agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:
(i) Consideration. At the time of grant of a Restricted Stock Award, the
Committee will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of Common Stock subject to the
Restricted Stock Award. The consideration to be paid (if any) by the Participant
for each share of Common Stock subject to a Restricted Stock Award may be paid
in any form of legal consideration that may be acceptable to the Committee in
its sole discretion and permissible under applicable law.
(ii) Vesting. Shares of Common Stock acquired under the Restricted Stock
purchase or grant agreement may, but need not, be subject to a share repurchase
option in favor of the Company in accordance with a vesting schedule to be
determined by the Committee.
 
(iii) Issuance of Certificates. Each Participant receiving a Restricted Stock
Award, subject to subsection (iv) below, may be issued a stock certificate in
respect of such shares of Restricted Stock. Any stock certificate shall be
registered in the name of such Participant and, if applicable, shall bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Award in substantially the following form:


The transferability of this certificate and the shares represented by this
certificate are subject to the terms and conditions of the TriCo Bancshares 2019
Equity Incentive Plan and a Restricted Stock Agreement entered into by the
registered owner and TriCo Bancshares. Copies of such Plan and Agreement are on
file in the offices of TriCo Bancshares.


(iv) Escrow of Shares. The Company may require that the stock certificates
evidencing shares of Restricted Stock be held in custody by a designated escrow
agent (which may but need not be the Company) until the restrictions thereon
shall have lapsed, and that the Participant deliver a stock power, endorsed in
blank, relating to the Common Stock covered by such Award.


(v) Termination of Participant’s Continuous Service. In the event that a
Participant’s Continuous Service terminates, the Company may repurchase or
otherwise reacquire any or all of the shares of Common Stock held by the
Participant that have not vested as of the date of termination under the terms
of the purchase or grant agreement with respect to the Restricted Stock.
(vi) Transferability. Unless the Committee determines otherwise, Restricted
Stock shall be transferable by the Participant only upon such terms and
conditions as are set forth in the Restricted Stock purchase or grant agreement,
as the Committee shall determine in its discretion, so long as Common Stock
awarded under the Restricted Stock purchase agreement remains subject to the
terms of the Restricted Stock purchase or grant agreement.
(vii) Rights Pending Lapse of Restrictions. Except as otherwise provided in the
Plan or the applicable Restricted Stock purchase agreement, at all times prior
to lapse of any Risk of Forfeiture applicable to, or forfeiture of, an Award of
Restricted Stock, the Participant shall have all of the rights of a shareholder
of the Company, including the right to vote, and the right to receive any
dividends with respect to, the shares of Restricted Stock; provided that such
dividend equivalents will be converted into additional shares of Restricted
Stock and shall become vested (or forfeited, as applicable) at the same time (if
ever) as the shares of Restricted Stock with respect to which such dividend
equivalents were paid vest.
9



--------------------------------------------------------------------------------



(viii) Lapse of Restrictions. If and when the Risk of Forfeiture lapses without
a prior forfeiture of the Restricted Stock, the certificates for such shares
shall be delivered to the Participant promptly if not previously delivered.
(c) Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
shall be in such form and shall contain such terms and conditions as the
Committee shall deem appropriate. The terms and conditions of Restricted Stock
Unit Award Agreements may change from time to time, and the terms and conditions
of separate Restricted Stock Unit Award Agreements need not be identical,
provided, however, that each Restricted Stock Unit Award Agreement shall include
(through incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:
(i) Consideration. At the time of grant of a Restricted Stock Unit Award, the
Committee will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of Common Stock subject to the
Restricted Stock Unit Award. The consideration to be paid (if any) by the
Participant for each share of Common Stock subject to a Restricted Stock Unit
Award may be paid in any form of legal consideration that may be acceptable to
the Committee in its sole discretion and permissible under applicable law.
(ii) Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Committee may impose such restrictions or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.
(iii) Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Committee and contained in the
Restricted Stock Unit Award Agreement.
(iv) Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Committee, as it deems appropriate, may impose such restrictions
or conditions that delay the delivery of the shares of Common Stock (or their
cash equivalent) subject to a Restricted Stock Unit Award to a time after the
vesting of such Restricted Stock Unit Award.
(v) Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Committee and contained in the Restricted Stock Unit Award Agreement. At
the sole discretion of the Committee, such dividend equivalents may be converted
into additional shares of Common Stock covered by the Restricted Stock Unit
Award. Any dividend equivalents which are credited in respect of shares of
Common Stock covered by a Restricted Stock Unit Award (whether or not converted
into additional shares of Common Stock covered by the Restricted Stock Unit
Awards) will be subject to all the terms and conditions of the underlying
Restricted Stock Unit Award Agreement to which they relate.
(vi) Termination of Participant’s Continuous Service. Except as otherwise
determined by the Committee, such portion of the Restricted Stock Unit Award
that has not vested will be forfeited upon the Participant’s termination of
Continuous Service.
 
(d) Stock Appreciation Rights. Each Stock Appreciation Right Agreement shall be
in such form and shall contain such terms and conditions as the Committee shall
deem appropriate. Stock Appreciation Rights may be granted as stand-alone Awards
or in tandem with other Awards. The terms and conditions of Stock Appreciation
Right Agreements may change from time to time, and the terms and conditions of
separate Stock Appreciation Right Agreements need not be identical; provided,
however, that each Stock Appreciation Right Agreement shall include (through
incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:
(i) Term. No Stock Appreciation Right shall be exercisable after the expiration
of ten (10) years from the date of its grant or such shorter period specified in
the Stock Appreciation Right Agreement.
(ii) Strike Price. Each Stock Appreciation Right will be denominated in shares
of Common Stock equivalents. The Exercise Price of each Stock Appreciation Right
shall not be less than one hundred percent (100%) of the Fair Market Value of
the Common Stock equivalents subject to the Stock Appreciation Right on the date
of grant.
(iii) Calculation of Appreciation. The appreciation distribution payable on the
exercise of a Stock Appreciation Right will be not greater than an amount equal
to the excess of (A) the aggregate Fair Market Value (on the date of the
exercise of the Stock Appreciation Right) of a number of shares of Common Stock
equal to the number of shares of Common Stock equivalents in which the
Participant is vested under such Stock Appreciation Right, and with respect to
which the Participant is exercising the Stock Appreciation Right on such date,
over (B) the Exercise Price that will be determined by the Committee at the time
of grant of the Stock Appreciation Right.
10



--------------------------------------------------------------------------------



(iv) Vesting. At the time of the grant of a Stock Appreciation Right, the
Committee may impose such restrictions or conditions to the vesting of such
Stock Appreciation Right as it, in its sole discretion, deems appropriate.
(v) Exercise. To exercise any outstanding Stock Appreciation Right, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
Stock Appreciation Right.
(vi) Payment. The appreciation distribution in respect of a Stock Appreciation
Right may be paid in Common Stock, in cash, in any combination of the two or in
any other form of consideration, as determined by the Committee and contained in
the Stock Appreciation Right Agreement evidencing such Stock Appreciation Right.
(vii) Termination of Continuous Service. In the event that a Participant’s
Continuous Service terminates, the Participant may exercise his or her Stock
Appreciation Right (to the extent that the Participant was entitled to exercise
such Stock Appreciation Right as of the date of termination) but only within
such period of time as specified in the Award Agreement.  
 

9.
USE OF PROCEEDS FROM STOCK.

Proceeds from the sale of Common Stock pursuant to Awards shall constitute
general funds of the Company.
 

10.
MISCELLANEOUS.

(a) Shareholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Award unless and until such Participant has satisfied all
requirements for exercise of the Award pursuant to its terms.
 
(b) No Employment or Other Service Rights. Nothing in the Plan or any instrument
executed or Award granted pursuant thereto shall confer upon any Participant any
right to continue to serve the Company or an Affiliate in the capacity in effect
at the time the Award was granted or shall affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate or
(iii) the service of a Director pursuant to the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.
(c) Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and its
Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of any Award Agreement.
(d) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Award, (i) to give written
assurances satisfactory to the Company as to the Participant’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Award; and (ii) to give written assurances satisfactory
to the Company stating that the Participant is acquiring Common Stock subject to
the Award for the Participant’s own account and not with any present intention
of selling or otherwise distributing the Common Stock. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (1) the issuance of the shares of Common Stock upon the exercise
or acquisition of Common Stock under the Award has been registered under a then
currently effective registration statement under the Securities Act or (2) as to
any particular requirement, a determination is made by counsel for the Company
that such requirement need not be met in the circumstances under the then
applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.
(e) Withholding Obligations. To the extent provided by the terms of an Award
Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Common Stock
under an Award by any of the following means (in addition to the Company’s right
to withhold from any compensation paid to the Participant by the Company) or by
a combination of such means: (i) tendering a cash payment;
11



--------------------------------------------------------------------------------



(ii) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable to the Participant as a result of the
exercise or acquisition of Common Stock under the Award; provided, however, that
no shares of Common Stock are withheld with a value exceeding the maximum
statutory tax rate in the applicable jurisdiction (or such lesser amount as may
be necessary to avoid liability accounting); or (iii) delivering to the Company
owned and unencumbered shares of Common Stock.
(f) Holding Period. Fifty percent (50%) of all shares of Common Stock issued
with respect to any Award under this Plan (including in connection with exercise
of an Option, settlement or vesting, as applicable, of Performance Award,
vesting of Restricted Stock Award and settlement of a Restricted Stock Unit
Award or a Stock Appreciation Right) shall be subject to a minimum holding
period until the earlier of (i) twelve (12) months (or if later, when the
requirements under the Company’s share ownership guidelines are satisfied) from
the later of (A) vesting of such Award or (B) settlement or exercise, as
applicable, of such Award or (ii) until employment termination of the
Participant.
 

11.
ADJUSTMENTS UPON CHANGES IN STOCK.

(a) Capitalization Adjustments. If a Change in Control or any change is made in,
or other event occurs with respect to, the Common Stock subject to the Plan or
subject to any Award without the receipt of consideration by the Company
(through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company or any other change in corporate structure, which,
in any such case, the Committee determines, in its sole discretion, affects the
shares of Common Stock such that an adjustment pursuant to Section 11 hereof is
appropriate (each a “Capitalization Adjustment”)), an equitable substitution or
proportionate adjustment shall be made in (i) the aggregate number and kind of
securities reserved for issuance under the Plan pursuant to Section 4, (ii) the
kind, number of securities subject to, and the Exercise Price subject to
outstanding Options and Stock Appreciation Rights granted under the Plan, (iii)
the kind, number and purchase price of shares of Common Stock or other
securities or the amount of cash or amount or type of other property subject to
outstanding Performance Awards, Restricted Stock or Restricted Stock Unit Awards
granted under the Plan; and/or (iv) the terms and conditions of any outstanding
Awards (including, without limitation, any applicable performance targets or
criteria with respect thereto); provided, however, that any fractional shares
resulting from the adjustment shall be eliminated. Such other equitable
substitutions or adjustments shall be made as may be determined by the
Committee, in its sole discretion. Further, without limiting the generality of
the foregoing, with respect to Awards subject to foreign laws, adjustments made
hereunder shall be made in compliance with applicable requirements. Except to
the extent determined by the Committee, any adjustments to Incentive Stock
Options under this Section 11 shall be made only to the extent not constituting
a “modification” within the meaning of Section 424(h)(3) of the Code. The
Committee’s determinations pursuant to this Section 11 shall be final, binding
and conclusive.
(b) Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, then all outstanding Awards shall terminate immediately prior to
the completion of such dissolution or liquidation.
(c) Change in Control. In the event of a Change in Control, any surviving
corporation or acquiring corporation may assume any or all Awards outstanding
under the Plan or may substitute similar stock awards for Awards outstanding
under the Plan (it being understood that similar stock awards include, but are
not limited to, awards to acquire the same consideration paid to the
shareholders or the Company, as the case may be, pursuant to the Change in
Control). A surviving corporation or acquiring corporation (or its parent) may
choose to assume or continue only a portion of an Award or substitute a similar
stock award for only a portion of an Award. In the event that any surviving
corporation or acquiring corporation does not assume any or all such outstanding
Awards or substitute similar stock awards for such outstanding Awards, then
unless otherwise provided by the Committee, any outstanding Awards that have
been neither assumed nor substituted may be exercised (to the extent vested)
prior to the effective time of the Change in Control, and any such Awards shall
terminate if not exercised prior to the effective time of the Change in Control.
Without limiting the generality of the foregoing, in connection with a Change in
Control, the Committee may provide, in its sole discretion, but subject in all
events to the requirements of Section 409A of the Code, for the cancellation of
any outstanding Award granted hereunder in exchange for payment in cash or other
property having an aggregate Fair Market Value equal to the Fair Market Value of
the shares of Common Stock, cash or other property covered by such Award,
reduced by the aggregate Exercise Price or purchase price thereof, if any;
provided, however, that if the Exercise Price or purchase price of any
outstanding Award is equal to or greater than the Fair Market Value of the
shares of Common Stock, cash or other property covered by such Award, the
Committee may cancel such Award without the payment of any consideration to the
Participant. An Award held by any Participant whose Continuous Service has not
terminated prior to the effective time of a Change in Control may be subject to
additional acceleration of vesting and exercisability upon or after such event
as may be provided in the Award Agreement for such Award or
12



--------------------------------------------------------------------------------



as may be provided in any other written agreement between the Company or any
Affiliate and the Participant, but in the absence of such provision, no such
acceleration shall occur.
 

12.
AMENDMENT OF THE PLAN AND STOCK AWARDS.

(a) Amendment of Plan. The Committee at any time, and from time to time, may
amend the Plan. However, except as provided in Section 11(a) relating to
Capitalization Adjustments, no amendment shall be effective unless approved by
the shareholders of the Company to the extent shareholder approval is necessary
to satisfy the requirements of Section 422 of the Code.
(b) Shareholder Approval. The Committee, in its sole discretion, may submit any
other amendment to the Plan for shareholder approval.
(c) Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options and/or to bring the Plan and/or Incentive Stock
Options granted under it into compliance therewith.
(d) No Impairment of Rights. Rights under any Award granted before amendment of
the Plan shall not be materially impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.
(e) Amendment of Awards. The Committee at any time, and from time to time, may
amend the terms of any one or more Awards; provided, however, that the rights
under any Award shall not be materially impaired by any such amendment unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing. Except in connection with a corporate transaction involving
the company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of outstanding awards may not be amended to reduce the Exercise Price of
outstanding Options or Stock Appreciation Rights or cancel outstanding Options
or Stock Appreciation Rights in exchange for cash, other awards or Options or
Stock Appreciation Right s with an Exercise Price that is less than the Exercise
Price of the original Options or Stock Appreciation Rights without shareholder
approval.
 

13.
TERMINATION OR SUSPENSION OF THE PLAN.

(a) Plan Term. The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth
(10th) anniversary of the Effective Date. No Awards may be granted under the
Plan while the Plan is suspended or after it is terminated.
(b) No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Award granted while the Plan is in
effect except with the written consent of the Participant.
  

14.
CHOICE OF LAW.

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.



15.
CLAWBACK.

If the Company is required to prepare a financial restatement due to the
material non-compliance of the Company with any financial reporting requirement,
then the Committee may require any Section 16 Officer to repay or forfeit to the
Company, and each Section 16 Officer agrees to so repay or forfeit, that part of
the Incentive Compensation received by that Section 16 Officer during the
three-year period preceding the publication of the restated financial statement
that the Committee determines was in excess of the amount that such Section 16
Officer would have received had such Incentive Compensation been calculated
based on the financial results reported in the restated financial statement. The
Committee may take into account any factors it deems reasonable in determining
whether to seek recoupment of previously paid Incentive Compensation and how
much Incentive Compensation to recoup from each Section 16 Officer (which need
not be the same amount or proportion for each Section 16 Officer), including any
determination by the Committee that a Section 16 Officer engaged in fraud,
willful misconduct or committed grossly negligent acts or omissions which
materially contributed to the events that led to the financial restatement. The
amount and form of the Incentive Compensation to be recouped shall be determined
by the Committee in its sole and absolute discretion, and recoupment of
Incentive Compensation may be made, in the Committee’s sole and absolute
discretion,
13



--------------------------------------------------------------------------------



through the cancellation of vested or unvested Awards, cash repayment or both.
Notwithstanding any other provisions in this Plan, any Award which is subject to
recovery under any applicable laws, government regulation or stock exchange
listing requirement, will be subject to such deductions and clawback as may be
required to be made pursuant to such applicable law, government regulation or
stock exchange listing requirement (or any policy adopted by the Company
pursuant to any such law, government regulation or stock exchange listing
requirement).



16.
SECTION 409A.

        The Plan as well as payments and benefits under the Plan are intended to
be exempt from, or to the extent subject thereto, to comply with Section 409A of
the Code, and, accordingly, to the maximum extent permitted, the Plan shall be
interpreted in accordance therewith. Notwithstanding anything contained herein
to the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, the Participant shall not
be considered to have terminated employment or service with the Company for
purposes of the Plan and no payment shall be due to the Participant under the
Plan or any Award until the Participant would be considered to have incurred a
“separation from service” from the Company and its Affiliates within the meaning
of Section 409A of the Code. Any payments described in the Plan that are due
within the “short term deferral period” as defined in Section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise. Notwithstanding anything to the contrary in the Plan, to the extent
that any Awards (or any other amounts payable under any plan, program or
arrangement of the Company or any of its Affiliates) are payable upon a
separation from service and such payment would result in the imposition of any
individual tax and penalty interest charges imposed under Section 409A of the
Code, the settlement and payment of such awards (or other amounts) shall instead
be made on the first business day after the date that is six (6) months
following such separation from service (or death, if earlier). Each amount to be
paid or benefit to be provided under this Plan shall be construed as a separate
identified payment for purposes of Section 409A of the Code. The Company makes
no representation that any or all of the payments or benefits described in this
Plan will be exempt from or comply with Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to any such
payment. The Participant shall be solely responsible for the payment of any
taxes and penalties incurred under Section 409A.
14

